Judgment, Supreme Court, New York County (Murray Mogel, J., at suppression hearing; Richard Carruthers, J., at plea and sentence), rendered March 20, 1995, convicting defendant, upon his guilty plea, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The experienced arresting officer’s observation of defendant engage in an exchange of a glassine envelope for money, in a drug-prone area, provided probable cause for defendant’s arrest (People v McRay, 51 NY2d 594). The police testimony was not contrary to human experience (see, People v King, 203 AD2d 199), and we see no reason to disturb the hearing court’s credibility determinations. There is no support in the record for defendant’s claim that the hearing court showed bias against defendant during the conduct of the hearing (see, People v Rosa, 212 AD2d 376, lv denied 85 NY2d 979). Concur—Sullivan, J. P., Milonas, Rosenberger and Rubin, JJ.